Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  145706 & (28)(29)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  HAROLD STAFFNEY,                                                                                         David F. Viviano,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 145706
                                                                     COA: 310338
                                                                     Chippewa CC: 12-012083-AH
  KINROSS CORRECTIONAL FACILITY
  WARDEN,
           Defendant-Appellee.

  ____________________________________/

         On order of the Court, the application for leave to appeal the August 7, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The motion to amend and
  the motion to strike are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 1, 2013                       _________________________________________
         h0325                                                                  Clerk